Citation Nr: 0424404	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  03-00 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco


THE ISSUE

Entitlement to service connection for a right knee disorder, 
as secondary to service-connected chrondromalacia patella of 
the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1986 to 
September 1991.

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the above claim.  Although the rating decision 
also noted that service connection for a right knee disorder 
was not warranted on a direct basis, the veteran limited his 
appeal to the issue of secondary service connection in his 
notice of disagreement and substantive appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

Potentially relevant records have not been obtained by the 
RO.  For example, review of the claims folder indicates that 
the veteran has been treated for his right knee by Dr. Mayes 
and/or Maines, Bob Carr, M.D., and Dr. Ellias, and at 
Methodist Hospital and the VA Medical Center (VAMC) in El 
Paso in 1991.  The veteran reported that he has had multiple 
surgeries on his right knee, and that doctors have told him 
that the reason for the wear and tear on the right knee is 
that he favors it over his left knee.  He said that he was 
awaiting copies of medical records from these doctors.  
Accordingly, these records should be obtained on remand.

Additionally, the veteran was afforded a VA examination in 
August 2002.  The examiner stated that, "it is less likely 
than not that the right knee symptoms are connected to [the] 
left knee symptoms as all x-rays of both knees are totally 
within normal limits."  It is unclear whether or not this 
examiner reviewed the claims folder in conjunction with the 
examination.  An additional opinion would be beneficial in 
assessing the etiology of any current right knee disorder.  
The opinion should include full review of the claims folder.  
Medical expertise informed by full review of the history is 
required.

As this case must be remanded for the foregoing reasons, the 
RO should take this opportunity to ensure that the veteran 
has been provided adequate notice in compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2003).

Accordingly, the claim is remanded for the following:  

1.  Inform the veteran about (1) the 
information and evidence not of record that 
is necessary to substantiate the claim; (2) 
the information and evidence that VA will 
seek to obtain on his behalf; (3) the 
information or evidence that he is expected 
to provide; and (4) request or tell him to 
provide any evidence in his possession that 
pertains to the claim.  A copy of this 
notification must be associated with the 
claims folder.  

2.  Make arrangements to obtain the 
veteran's treatment records for a right knee 
disorder from Dr. Mayes and/or Maines; Bob 
Carr, M.D.; Dr. Ellias; Methodist Hospital; 
and the VAMC in El Paso, dated since 1991.  
The veteran also reported that doctors have 
told him that the reason for the wear and 
tear on the right knee is that he favors it 
over his left knee and that he is awaiting 
copies of medical records from these 
doctors.  These treatment records and/or 
opinions should also be obtained.

3.  After the foregoing development has been 
accomplished to the extent possible, and the 
available medical records have been 
associated with the claims folder, return 
the claims folder to the VA examiner that 
examined the veteran in August 2002, if 
available.  The examiner is asked to 
indicate in the report that he or she has 
reviewed the claims folder.  

The examiner is requested to state whether 
it is at least as likely as not that any 
current right knee disorder was (a) caused 
by or (b) aggravated by the service-
connected chrondromalacia patella of the 
left knee.

If re-examination of the veteran is required 
in order to provide the requested opinion, 
an examination should be scheduled.

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
examiner's conclusions.  

4.  Review the claims folder and ensure that 
the foregoing development has been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective action 
is to be implemented.  

5.  Finally, readjudicate the claim on 
appeal, with application of all appropriate 
laws and regulations and consideration of 
any additional information obtained as a 
result of this remand.  If the decision with 
respect to the claim on appeal remains, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 


